EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Maenner on August 31, 2022.

The application has been amended as follows: 
	In Claim 24, ll. 1, the phrase “The osteotomy implant according to claim 13” has been changed to --The osteotomy implant system according to claim 13--.

Allowable Subject Matter

Claims 1-13, 16, 17, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Bagga et al. US 7,238,203) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “wherein the first surface has a perimeter having a first linear edge, a first curved edge having a single first radius and directly attached to the first linear edge and having a first constant radius of curvature, a second linear edge directly attached to the first curved edge, and a second curved edge having a single second radius and directly attached to each of the first linear edge and the second linear edge, wherein the second curved edge has second constant radius of curvature, different from the first constant radius of curvature”, or “wherein the first bone engaging surface has a perimeter having a first linear edge, a first curved edge portion having only a single first constant radius of curvature, the first curved edge portion being directly attached to the first linear edge, a second linear edge directly attached to the first curved edge portion, and a second curved edge portion having only a single second constant radius of curvature, the second curved edge portion being directly attached to the first linear edge and to the second linear edge, wherein the first linear edge and the second linear edge extend along non-parallel lines” or “wherein the first bone engaging surface has a perimeter having a first curved edge portion having only a single first constant radius of curvature, a first linear edge directly attached to the first curved edge portion, and a second curved edge portion having only a single second constant radius of curvature, the second curved edge portion being directly attached to the first linear edge, wherein the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775